The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
Claims 1-11 have been examined and rejected. This Office action is responsive to the amendment filed on 04/05/2022, which has been entered in the above identified application.

Claim Objections
Claim 11 is objected to because of the following informalities:  
Claim 11 recites “wherein the as the virtual audio play head”, wherein “wherein as the virtual audio play head” should be used instead.
Appropriate correction is required.


Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, and 5 are rejected under AIA  35 U.S.C §103 as being unpatentable over Mazur et al. (US 20110063230 A1, hereinafter Mazur) in view of Roamn (US 20050146996 A1, hereinafter Roamn).


As to independent claim 1, Mazur teaches a DJ media player (Fig. 4, paragraph [0031], DJ controller 400 is the media player, paragraph [0002], the present invention is specifically applicable to user manipulation of digital audio signals by disc jockeys (DJs)) comprising: 
a control wheel used to control audio playback (Fig. 4, paragraph [0031], A self-contained DJ controller 400 has a substantially circumferential touch sensitive surface 410; The circumferential portion 421 is disposed to respond to circumferential or rotary motion imparted by the user; Fig. 6, paragraph [0038], In EQ mode, in the present embodiment, sub-portions 603, 605, and the central portion 601 are each used to control a single equalizer band, low, high, and mid frequencies respectively; user operation on the wheel 410 (or 600) are used to control audio functions); and 
a customizable first electronic display located about the center of the control wheel (Fig. 4, paragraph [0032], the area around the wheel 410 is the first electronic display; The mode select switches 401-406 determine what audio parameters the DJ controller 400 will control; six sets of audio parameters may be controlled these are: FX 401, LOOP 402, VINYL 403, EQ 404, TRIGGER 405, and DECK 406 are customized switches since the switches could be used for various audio functions; 400 is a graphic user interface with multiple audio controls such as 407 and corresponding display 408, 410 is the control wheel).
Mazur does not teach:
A customizable electronic display configured for displaying a graphic; 
wherein the graphic comprises any of an artist name, album name, tempo, key signature, album artwork, artist image, logo, trademark, or any combination thereof, associated with a currently selected or playing audio file.
Roamn teaches:
a customizable electronic display configured for displaying a graphic (paragraph [0022], Each interface also has a display 214, 216 to inform the disc jockey of operation statistics, modes and content of the digital music system 10); 
wherein the graphic comprises any of an artist name, album name, tempo, key signature, album artwork, artist image, logo, trademark, or any combination thereof, associated with a currently selected or playing audio file (paragraph [0065], If the disc jockey desires to view more information about a particular song, such as the artist, album, play length, or compression rate, the disc jockey can activate the info control 244 while the song is selected).
Since Mazur teaches a method of displaying user specified information of a data item on the display interface, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a customizable electronic display configured for displaying a graphic, wherein the graphic comprises any of an artist name, album name, tempo, key signature, album artwork, artist image, logo, trademark, or any combination thereof, associated with a currently selected or playing audio file, as taught by Roamn, as the prior arts are in the same application filed of control wheel user interface display, and Roamn further teaches the graphic display artist information. By incorporating Roamn into Mazur would improve the integrity of Mazur’s system by allowing to view more information about a particular song (Roamn, paragraph [0065]). 


As to dependent claim 2, the rejection of claim 1 is incorporated. Roamn teaches the DJ media player of claim 1, further comprising a second electronic display, different from the first electronic display, to show audio playback information (paragraph [0022], Each interface also has a display 214, 216 to inform the disc jockey of operation statistics, modes and content of the digital music system 1; 214 is the first display, and 216 is the second display).

As to dependent claim 3, the rejection of claim 1 is incorporated. Roamn teaches the DJ media player of claim 1, wherein the graphic is dynamically updated (paragraph [0079], Selecting the version number option presents the disc jockey with the version 
information of the operating system.).

As to dependent claim 5, the rejection of claim 1 is incorporated. Mazur teaches the DJ media player of claim 1, wherein the audio playback is on an external device (paragraph [0031], A self-contained DJ controller 400 has a substantially circumferential touch sensitive surface 410. The touch sensitive surface in the present embodiment is a capacitive touch sensor).

Claim 6 is rejected under AIA  35 U.S.C §103 as being unpatentable over Mazur et al. (US 20110063230 A1, hereinafter Mazur) in view of Siciliano (US 20140270181 A1, hereinafter Siciliano).

As to independent claim 6, Mazur teaches a control wheel used to control audio playback (Fig. 4, paragraph [0031], A self-contained DJ controller 400 has a substantially circumferential touch sensitive surface 410; The circumferential portion 421 is disposed to respond to circumferential or rotary motion imparted by the user; Fig. 6, paragraph [0038], In EQ mode, in the present embodiment, sub-portions 603, 605, and the central portion 601 are each used to control a single equalizer band, low, high, and mid frequencies respectively; user operation on the wheel 410 (or 600) are used to control audio functions) comprising a customizable electronic display located about the center of the control wheel (Fig. 4, paragraph [0032], the area around the wheel 410 is the first electronic display; The mode select switches 401-406 determine what audio parameters the DJ controller 400 will control; six sets of audio parameters may be controlled these are: FX 401, LOOP 402, VINYL 403, EQ 404, TRIGGER 405, and DECK 406 are customized switches since the switches could be used for various audio functions; 400 is a graphic user interface with multiple audio controls such as 407 and corresponding display 408, 410 is the control wheel).
	Mazur does not teach:
a customizable electronic display configured for displaying audio-track control information comprising any of a current virtual audio playhead position, a length of a created audio loop, or a percent by which a track length is being increased, a portion of an audio track already played, a portion of an audio track unplayed, or any combination thereof, associated with a currently playing track or a selected track.
Siciliano teaches:
a customizable electronic display configured for displaying audio-track control information (paragraph [0049], FIG. 7 shows one exemplary screenshot 700 as displayed on display 326 of computer 320 during operation of DJ application 324)  comprising any of a current virtual audio playhead position, a length of a created audio loop, or a percent by which a track length is being increased, a portion of an audio track already played, a portion of an audio track unplayed, or any combination thereof, associated with a currently playing track or a selected track (paragraph [0051], Display area 702(B) shows selection of a song 200 from a list 706 of songs stored within library 322; paragraph [0053], Display area 702(A) shows song information 708, and, for each stem 202 of song 200, stem titles 710, selected effects 712, remain time 714, and waveform 716; Loops 722 are indicated by a color shaded area that is outlined 724 when actively playing. An active playhead 726 is indicated by a green line with a green arrow and an inactive playhead 728 is indicated by a grey line with a green arrow; playhead 726 shows the current playhead position).
Since Mazur teaches a device of displaying user specified information of a data item on the display interface, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a customizable electronic display configured for displaying audio-track control information comprising any of a current virtual audio playhead position, a length of a created audio loop, or a percent by which a track length is being increased, a portion of an audio track already played, a portion of an audio track unplayed, or any combination thereof, associated with a currently playing track or a selected track, as taught by Siciliano, as the prior arts are in the same application filed of control wheel user interface display, and Siciliano further teaches the graphic display artist information. By incorporating Siciliano into Mazur would improve the integrity of Mazur’s system by allowing operation of console 302 in real-time during a performance by the DJ (Siciliano, paragraph [0053]). 

Claims 7-8 are rejected under AIA  35 U.S.C §103 as being unpatentable over Mazur et al. (US 20110063230 A1, hereinafter Mazur) in view of Siciliano (US 20140270181 A1, hereinafter Siciliano) and in view of Corbin (US 20150355818 A1, hereinafter Corbin).

As to dependent claim 7, the rejection of claim 6 is incorporated. Mazur/Siciliano does not teach wherein the audio-track control information is dynamically updated.
Corbin teaches the audio-track control information is dynamically updated (paragraph [0065], The playback status region 430 may include graphical representations of audio content that is presently being played, previously played, or scheduled to play next in the selected playback zone or zone group).
Since Mazur/Siciliano teaches a method of displaying user specified information of a data item on the display interface, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the audio-track control information is dynamically updated, as taught by Corbin, as the prior arts are in the same application filed of audio control user interface display, and Corbin further teaches the audio-track control. By incorporating Corbin into Mazur/Siciliano would expand the utility of Mazur/Siciliano’s system by allowing other relevant information that may be useful for the user to know when controlling the media playback system via the user interface (Corbin, paragraph [0065]). 

As to dependent claim 8, the rejection of claim 6 is incorporated. Mazur/Siciliano does not teach wherein the audio-track control information comprises a virtual audio playhead position which is dynamically updated relative to a visual representation of a portion of a track.
	Corbin teaches the audio-track control information comprises a virtual audio play head position which is dynamically updated relative to a visual representation of a portion of a track (Fig. 7, paragraph [0125], the playback queue region 740 includes a listing of the items in the playback queue, as well as an indicator of the item currently playing (here, Track H); the current playing indication is the virtual audio play head position).
Since Mazur/Siciliano teaches a method of displaying user specified information of a data item on the display interface, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the audio-track control information comprises a virtual audio playhead position which is dynamically updated relative to a visual representation of a portion of a track, as taught by Corbin, as the prior arts are in the same application filed of audio control user interface display, and Corbin further teaches the audio-track control. By incorporating Corbin into Mazur/Siciliano would expand the utility of Mazur/Siciliano’s system by allowing to provide comparable control access to a media playback system (Corbin, paragraph [0061]). 

Claims 9-11 are rejected under AIA  35 U.S.C §103 as being unpatentable over Mazur et al. (US 20110063230 A1, hereinafter Mazur) in view of Siciliano (US 20140270181 A1, hereinafter Siciliano) and in view of Corbin (US 20150355818 A1, hereinafter Corbin) and in view of Chow (US 20140111422 A1, hereinafter Chow).

As to dependent claim 9, the rejection of claim 8 is incorporated. Corbin teaches the control wheel of claim 8, wherein the visual representation of the portion of a track defines a perimeter and wherein the virtual audio play head position moves (Fig. 7, paragraph [0125], the playback queue region 740 includes a listing of the items in the playback queue, as well as an indicator of the item currently playing (here, Track H); the current playing indication is the virtual audio play head position; the perimeter is the 740 queue length).
	Mazur/Siciliano/Corbin does not teach:
the virtual play head position moves one of clockwise or counterclockwise about the perimeter.
Chow teaches:
the virtual play head position moves one of clockwise or counterclockwise about the perimeter (paragraph [0067], the user may move his or her finger in a clockwise manner to move the video forward (as shown in FIG. 13), and in a counterclockwise manner to move the video backward).
Since Mazur/Siciliano/Corbin teaches a method of displaying user specified information of a data item on the display interface, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the visual representation defines a perimeter and wherein the virtual play head position moves one of clockwise or counterclockwise about the perimeter, as taught by Chow, as the prior arts are in the same application filed of audio control user interface display, and Chow further teaches the audio-track control. By incorporating Chow into Mazur/Siciliano/Corbin would expand the utility of Mazur/Siciliano/Corbin’s system by allowing the user to alter the rate of the movement for precise control of the video when seeking specific frame accuracy (Chow, paragraph [0067]). 

As to dependent claim 11, the rejection of claim 9 is incorporated. Mazur/Siciliano does not teach the control wheel of claim 9, wherein the as the virtual audio play head position moves around the perimeter the visual representation indicates a portion of an audio track already played and a portion of the audio track unplayed.
Corbin teaches:
as the virtual audio play head position moves around the perimeter the visual representation indicates a portion of an audio track already played and a portion of the audio track unplayed (paragraph [0125], the playback queue region 740 includes a listing of the items in the playback queue, as well as an indicator of the item currently playing (here, Track H) and an indication of previously played items (here, italicized track titles)).
Since Mazur/Siciliano teaches a method of displaying user specified information of a data item on the display interface, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate as the virtual audio play head position moves around the perimeter the visual representation indicates a portion of an audio track already played and a portion of the audio track unplayed, as taught by Corbin, as the prior arts are in the same application filed of audio control user interface display, and Corbin further teaches the audio-track control. By incorporating Corbin into Mazur/Siciliano would expand the utility of Mazur/Siciliano’s system by allowing to provide comparable control access to a media playback system (Corbin, paragraph [0061]). 

As to dependent claim 10, the rejection of claim 9 is incorporated. Corbin teaches the control wheel of claim 9, wherein the virtual audio play head position moves around the perimeter (paragraph [0125], the playback queue region 740 includes a listing of the items in the playback queue, as well as an indicator of the item currently playing (here, Track H) and an indication of previously played items (here, italicized track titles)).
Mazur/Siciliano/Corbin does not teach:
the object position at a rate of any of 33%, 45, or 78 revolutions per minute (RPM).
Chow teaches:
the object position at a rate of any of 33%, 45, or 78 revolutions per minute (RPM) (paragraph [0067], The speed at which finger movement may be linked to video movement may be linear (10 radians corresponding to 10 frames of movement in video) or may be non-linear, and the video movement speed may ramp up with time or faster circular movement of the finger (10 degrees initially corresponds to 10 frames of video movement but with continued movement).
Since Mazur/Siciliano/Corbin teaches a method of displaying user specified information of a data item on the display interface, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the object position at a rate of any of 33%, 45, or 78 revolutions per minute (RPM), as taught by Chow, as the prior arts are in the same application filed of audio control user interface display, and Chow further teaches the audio-track control. By incorporating Chow into Mazur/Siciliano/Corbin would expand the utility of Mazur/Siciliano/Corbin’s system by allowing the user to alter the rate of the movement for precise control of the video when seeking specific frame accuracy (Chow, paragraph [0067]). 

Claim 4 is rejected under AIA  35 U.S.C §103 as being unpatentable over Mazur et al. (US 20110063230 A1, hereinafter Mazur) in view of Roamn (US 20050146996 A1, hereinafter Roamn) and in view of Itelman (US 8873936 B1, hereinafter Itelman).

As to dependent claim 4, the rejection of claim 3 is incorporated. Mazur/Roamn does not teach wherein the graphic comprises a video.
	Itelman teaches the graphic comprises a video (Fig. 6, Col 13 line 28-32, interface 600 may include a DJ Mix menu bar 660 which may appear near each individual display box for displaying a video clip of a corresponding audiovisual track).
Since Mazur/Roamn teaches a method of displaying user specified information of a data item on the display interface, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the graphic comprises a video, as taught by Itelman, as the prior arts are in the same application filed of audio control user interface display, and Itelman further teaches the graphic display video. By incorporating Itelman into Mazur/Roamn would expand the utility of Mazur/Roamn’s system by allowing displaying a video clip of a corresponding audiovisual track (Itelman, Col 13 line 28-32). 


Response to Arguments
	The Examiner acknowledges the Applicant’s amendments to claims 1-2, 4, 6, and 8, and addition of claims 9-11.
	Regarding amended claims, applicant’s prior art argument has been fully considered but are moot in view of the new grounds of rejection presented above.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QI WAN whose telephone number is (571)272-6445.  The examiner can normally be reached on Work from 7am-4:30pm Monday to Thursday, 1st Friday 7am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on 571-272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Q.W./

/JENNIFER N WELCH/Supervisory Patent Examiner, Art Unit 2143